     Case 1:16-cr-00338-PKC Document 308 Filed 09/14/20 Page 1 of 2




VIA ECF
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

                  RE: USA v. Walters Case No. 1:16-cr-00338 (PKC)

Dear Judge Castel:

        The Court has set oral argument on the matter of restitution in the above-styled
case for October 7, 2020. [Dkt. 306]. We write to report that Walters, Dean Foods, and
the Government agree that the Court should enter an award of restitution in favor of Dean
Foods in the amount previously awarded: $8,882,022.80. [Dkt. 235]. Walters, Dean
Foods, and the Government further request that the Court enter a finding that Walters has
satisfied his restitution obligation by way of his prior payment of $8,890,969.33, which
was entered in the Judgment Book of the United States District Court for the Southern
District of New York on October 10, 2017. [Dkt. 260]. For the Court’s information, this
agreement was submitted for approval to the United States Bankruptcy Court for the
Southern District of Texas – Houston Division which oversees Dean Foods’ Chapter 11
bankruptcy proceedings. That court approved the agreement on September 10, 2010. See
In re Southern Foods Group, LLC formerly d/b/a Dean Foods Case No. 19-36313-DRJ,
Dkt. 2954.

       Accordingly, Walters, Dean Foods, and the Government jointly and respectfully
request that the Court enter an order awarding Dean Foods $8,882,022.80 in restitution
and enter a finding that Walters has fully satisfied that obligation.

                                                           Very truly yours,




                                                           Gregory A. Brassfield
      Case 1:16-cr-00338-PKC Document 308 Filed 09/14/20 Page 2 of 2




cc:    VIA ECF
       Margaret Graham
       United States Department of Justice

       Paul Schoeman
       Attorney for William T. Walters

       VIA EMAIL

       Elliot Moskowitz
       elliot.moslowitz@davispolk.com
       Attorney for Dean Foods
